     Case 4:20-cv-00226-WTM-CLR Document 12 Filed 09/01/21 Page 1 of 2




                UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

MONTRELL SHARPE,                  )
                                  )
     Petitioner,                  )
                                  )
v.                                )
                                  )     CV420-226
ANTOINE CALDWELL,                 )
                                  )
     Respondent.                  )

                                ORDER

     The Court directed petitioner to submit an amended application to

proceed in forma pauperis and amended petition, after counsel appeared

on his behalf. See doc. 8. He complied and submitted an amended

petition, doc. 11, and paid the required filing fee, see docket entry dated

July 13, 2021.     The materials previously submitted in support of

Caldwell’s application to proceed in forma pauperis are DISMISSED as

moot. Doc. 2. Having complied with those preliminary requirements,

Caldwell’s petition is due for service on Respondent.

     Pursuant to a Memorandum of Understanding between this Court

and the Attorney General of the State of Georgia, effective December 1,

2015, the Attorney General has agreed to accept electronic service of
    Case 4:20-cv-00226-WTM-CLR Document 12 Filed 09/01/21 Page 2 of 2




§ 2254 petitions on behalf of respondents. The Attorney General further

agreed that entry of an order to respond on the docket by the Clerk

complies with the requirement of service of the petition on the

respondent, the Attorney General, or other appropriate officer and that

service is accepted once the order is entered.

     Respondent is ORDERED, within 60 days of this Order’s entry on

the docket (i.e., within 60 days of service), to file a response and to show

cause why the relief sought should not be granted. The answer shall

conform to the requirements of Rule 5 of the Rules Governing § 2254

Cases in the United States District Courts. Respondent shall furnish

with the answer a copy of any trial transcripts, the transcripts of any

state habeas corpus proceedings and orders of the state court denying the

writ, and, if the petition appealed from the judgment of conviction or from

an adverse judgment or order in a post-conviction proceeding, a copy of

all appellate briefs and of the opinion of the appellate court, if any.

     SO ORDERED, this 1st day of September, 2021.


                                      _______________________________
                                       ____________________________
                                      CHRIS    PHER L. RAY
                                       HRISTOPHER
                                          ISTOPH
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA

                                     2
